         Case 2:19-cr-00137-RFB-NJK Document 56 Filed 12/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Solomon Nathaniel Newell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00137-RFB-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     SOLOMON NATHANIEL NEWELL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Solomon Nathaniel Newell,
20
     that the Sentencing Hearing currently scheduled on February 2, 2021, be vacated and continued
21
     to a date and time convenient to the Court, but no sooner than forty-five (45) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to provide documents to
24
     Probation Office for the preparation of their report and to prepare for the sentencing hearing.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
       Case 2:19-cr-00137-RFB-NJK Document 56 Filed 12/20/20 Page 2 of 3




 1         This is the first request for a continuance of the Sentencing Hearing.
 2         DATED this 14th day of December, 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6
     By/s/ Brandon C. Jaroch                         By /s/ Jessica Oliva
 7   BRANDON C. JAROCH                               JESSICA OLIVA
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:19-cr-00137-RFB-NJK Document 56 Filed 12/20/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00137-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     SOLOMON NATHANIEL NEWELL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Tuesday, February 2, 2021, at 10:00 a.m., be vacated and continued to ________________
                                                                           March 23, 2021   at

12   the hour of ___:___
                  10 00 __.m.;
                         a     or to a time and date convenient to the court.

13           DATED this 18th
                        ___ day of December, 2020.
14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
